Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species in the reply filed on 4/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor package.  However, the inventive concept is directed to a molding member, heat dissipation member, and reinforcing member as recited in claim 1.
Claim Objections
Claim 16 is objected to because of the following informalities: “the least one second semiconductor chip” in lines 9-10.  For the sake of compact prosecution, claim 16 is interpreted in the instant Office action as follows: “the least one second semiconductor chip” is equivalent to “the at least one second semiconductor chip” as cited in claim 16, line 4.  This interpretation is to be confirmed by applicant in the next office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 7-10, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Chien (US 10037974 B2), in view of Manteghi (US 6177726 B1), Lee (US 20180190602 A1), and Tseng (US 20180247912 A1).
Regarding independent claim 1, Chang Chien discloses a semiconductor package (Fig. 13), comprising: a package substrate (10); a first semiconductor chip (20) on the package substrate; at least one second semiconductor chip (30) on a region of an upper surface of the first semiconductor chip; a central member (44) such that the central member includes: a region on an upper surface of the first semiconductor chip on which the at least one second semiconductor chip is not disposed, and a region on an upper surface of the at least one second semiconductor chip; a molding member (42) on the package substrate and encapsulating the first semiconductor chip, the at least one second semiconductor chip, and the central member such that the molding member exposes at least a portion of an upper surface of the central member; and a top member (60, similarly shown in Fig. 11) on the central member and the molding member (Column 9, Lines 51-65; “heat spreader”).
Chang Chien fails to teach an insulating layer on surfaces of the first semiconductor chip and the at least one second semiconductor chip.  However, Manteghi teaches a semiconductor package (Fig. 11), comprising an insulating layer (62) on surfaces of the first semiconductor chip (40).  Although Manteghi fails to explicitly disclose an insulating layer on the at least one second 
Chang Chien fails to teach a central member that is a heat dissipation member.  However, Tseng teaches a semiconductor package (Fig. 10), comprising a central member (120) that is a heat dissipation member ([0026] “thermal conductivity layer”).  Tseng provides motivation for having the central member of Chang Chien be a heat dissipating member in that it can dissipate heat to the surrounding environment [0018].  Therefore, it would have been obvious to have the central member of Chang Chien be a heat dissipating member in that it could dissipate heat to the surrounding environment.  Thus, having the central member of Chang Chien in view of Manteghi being a heat dissipation member as taught by Tseng would arrive at the claimed invention of a heat dissipation member on the insulating layer such that the heat dissipation member includes: a region on an upper surface of the first semiconductor chip on which the at least one second semiconductor chip is not disposed, and a region on an upper surface of the at least one second semiconductor chip; a molding member on the package substrate and encapsulating the first semiconductor chip, the at least one second semiconductor chip, and the heat dissipation member such that the molding member exposes at least a portion of an upper surface of the heat dissipation member.
Chang Chien in view of Manteghi and Tseng fails to teach a top member that is a reinforcing member.  However, Lee teaches a semiconductor package (Fig. 13), comprising a top 
Regarding claim 3, Chang Chien in view of Manteghi, Tseng, and Lee discloses a semiconductor package (Lee; Fig. 13), wherein the reinforcing member (181): includes a polymer compound ([0110]; “resin”), and is in direct contact with the upper surface of the heat dissipation member (Chang Chien; Fig. 13; 44).
Regarding claim 4, Chang Chien in view of Manteghi, Tseng, and Lee discloses a semiconductor package (Chang Chien; Fig. 13), wherein the upper surface of the heat dissipation member (44) is on a same level as an upper surface of the molding member (42).
Regarding claim 7, Chang Chien in view of Manteghi, Tseng, and Lee discloses a semiconductor package (Chang Chien; Fig. 13), further comprising: a connection member (24) on a lower surface of the first semiconductor chip (20) to electrically connect the first semiconductor chip to the package substrate (10); and an underfill resin (52) covering the lower surface of the first semiconductor chip and the connection member, wherein the insulating layer (Manteghi; Fig. 11; 62) covers a side surface of the underfill region.
Regarding claim 8, Chang Chien in view of Manteghi, Tseng, and Lee discloses a semiconductor package (Manteghi; Fig. 11), wherein the insulating layer (62) is on an upper surface of the package substrate (46), an upper surface and at least a portion of a side surface of 
Regarding claim 9, Chang Chien in view of Manteghi, Tseng, and Lee discloses a semiconductor package (Chang Chien; Fig. 13), wherein the at least one second semiconductor chip (30) is electrically connected to the package substrate (Column 6, Lines 48-50).
Chang Chien fails to explicitly teach the at least one second semiconductor chip is electrically connected to the package substrate by a bonding wire.  However, Manteghi (Fig. 11) teaches a known technique of using a bonding wire (56) that is applicable to electrically connect a semiconductor chip (40) to a package substrate (46).  Since Manteghi and Chang Chien are in the same field of endeavor, a person of ordinary skill in the art at the time of the invention would have recognized that applying the known bonding wire technique of Manteghi to electrically connect the at least one second semiconductor chip of Chang Chien to the package substrate would have yielded predictable results and resulted in the claimed invention.  Absent unexpected results, it would have been obvious to use a different known method of electrically connecting the at least one second semiconductor chip to the package substrate.  Thus the claim would have been obvious because forming electrical connections between semiconductor chips and substrates using bonding wire is a known technique recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 10, Chang Chien in view of Manteghi, Tseng, and Lee as applied to claim 9 discloses a semiconductor package (Manteghi; Fig. 11), wherein the insulating layer (62) is on a surface of the bonding wire (56).

Chang Chien fails to teach an insulating layer on surfaces of the package substrate, the first semiconductor chip, and the at least one second semiconductor chip.  However, Manteghi teaches a semiconductor package (Fig. 11), comprising: an insulating layer (62) on surfaces of the package substrate (46) and the first semiconductor chip (40).  Although Manteghi fails to explicitly disclose an insulating layer on the at least one second semiconductor chip, Manteghi teaches the insulating layer coats the entire structure (Column 4, Lines 28-33).  Manteghi provides motivation for providing the insulating layer on the structure in that it can prevent electrical short-circuits (Column 4, Lines 28-33).  Therefore it would have been obvious to provide the insulating layer of Manteghi on surfaces of the package substrate, the first semiconductor chip, and the at least one second semiconductor chip of Chang Chien because it would prevent electrical short circuits.
Chang Chien fails to teach a central member that is a heat dissipation member.  However, Tseng teaches a semiconductor package (Fig. 10), comprising a central member (120) that is a 
Chang Chien in view of Manteghi and Tseng fails to teach a top member that is a reinforcing member.  However, Lee teaches a semiconductor package (Fig. 13), comprising a top member (181) that is a reinforcing member ([0110]; “reinforcing layer”).  Lee provides motivation for having the top member of Chang Chien be a reinforcing member in that it can suppress warpage of the semiconductor package ([0110]; “Warpage…may be suppressed”).  Therefore it would have been obvious to have a reinforcing member in place of Chang Chien’s top member because it would suppress warpage of the semiconductor package.  Doing so would arrive at the claimed invention of a reinforcing member on the heat dissipation member and the molding member.
Regarding claim 18, Chang Chien in view of Manteghi, Tseng, and Lee as applied to claim 16 discloses a semiconductor package (Chang Chien; Fig. 13), wherein: the heat 
Chang Chien in view of Manteghi, Tseng, and Lee fails to explicitly teach the heat dissipation member has a modulus of elasticity of 10 to 20 GPa, the molding member has a modulus of elasticity of 20 to 35 GPa.  However, Chang Chien teaches a range for modulus of elasticity of the heat dissipation member and the molding member overlapping the claimed range.  Furthermore, Chang Chien teaches a known technique of selecting GPa (Young’s modulus) to yield the predictable result of alleviating warpage of the semiconductor package (Column 10, Lines 52-55).  Therefore it would have been obvious for the heat dissipation member to have a modulus of elasticity of 10 to 20 GPa, and the molding member to have a modulus of elasticity of 20 to 35 GPa because doing so would alleviate warpage of the semiconductor package.
Chang Chien in view of Manteghi, Tseng, and Lee fails to explicitly teach the reinforcing member has a modulus of elasticity of 35 GPa or greater.  However, Lee (Fig. 13) teaches the reinforcing layer (181) may have a modulus of elasticity greater than the molding member (130) ([0110] “modulus of elasticity”).  Lee teaches a range encompasing the claimed range by disclosing the modulus of elasticity of the reinforcing layer is greater than the modulus of elasticity of the molding member, which is disclosed as having a modulus of elasticity of 12 to 24 GPa (Column 8, Lines 39-43).  Lee provides motivation for having the reinforcing member have a modulus of elasticity greater than the molding member in that it would suppress warpage of the semiconductor package ([0110] “Warpage…may be suppressed”).  Therefore it would be obvious to have the reinforcing member have a modulus of elasticity of 35 GPa or greater because it would suppress warpage of the semiconductor package.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang Chien, Manteghi, Tseng, and Lee as applied to claim 1 above, and further in view of Choi (US 8759147 B2).
Regarding claim 2, Chang Chien in view of Manteghi, Tseng, and Lee as applied to claim 1 discloses a semiconductor package (Chang Chien; Fig. 13), with a reinforcing member (60).
The combined invention of Chang Chien, Manteghi, Tseng, and Lee fails to explicitly teach the reinforcing member has a thickness of 10 to 30 µm.  However, Lee teaches a reinforcing member can suppress warpage ([0110]; “Warpage…may be suppressed”).  Choi teaches a comparable semiconductor package in the same field of endeavor (Choi; Fig. 1K) with a similarly functioning reinforcing member (401) (Column 7, Lines 21-24; “warpage…may be reduced”).  Choi further teaches a reinforcing member wherein the reinforcing member has a thickness of 10 to 30 µm (Column 5, Lines 53-54; “several µm to several tens of µms”).  Additionally, Choi teaches a known technique of adjusting the thickness of the reinforcing member to yield the predictable result of adjusting the height of the semiconductor package (Column 7, Lines 26-30).  One of ordinary skill in the art could have applied the known technique of Choi to the reinforcing member of Chang Chien to achieve the predictable result of adjusting the thickness of the semiconductor package.  Therefore, the reinforcing member as .

Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Chien, Manteghi, Tseng, and Lee as applied to claim 1 or 16 above, and further in view of Kim (US 20170243855 A1).
Regarding claim 13, Chang Chien in view of Manteghi, Tseng, and Lee discloses a semiconductor package (Chang Chien; Fig. 13), wherein: the at least one second semiconductor chip (30), and the at least one second semiconductor chip is stacked on a part of the upper surface (20) of the first semiconductor chip (20).
The combined invention of Chang Chien, Manteghi, Tseng, and Lee fails to teach the at least one second semiconductor chip includes a plurality of second semiconductor chips, and the plurality of second semiconductor chips are stacked on a part of the upper surface of the first semiconductor chip.  However, Kim (Fig. 8) teaches a semiconductor package in the same field of endeavor ([0112] “semiconductor package”), wherein: the at least one second semiconductor chip (30, 33, 35) includes a plurality of second semiconductor chips (30, 33, 35), and the plurality of second semiconductor chips are stacked on a part of the upper surface of the first semiconductor chip (20).  Kim provides motivation to stack semiconductor chips in that it allows increased integration density [0006].  Having the at least one semiconductor chip of Chang Chien include a plurality of second semiconductor chips would arrive at the claimed invention of the at least one second semiconductor chip includes a plurality of second semiconductor chips, and the plurality of second semiconductor chips are stacked on a part of the upper surface of the first semiconductor chip.  Doing so would have a reasonable expectation of success at taught by 
Regarding claim 20, Chang Chien in view of Manteghi, Tseng, and Lee as applied to claim 16 discloses a semiconductor package (Chang Chien; Fig. 13), wherein: the at least one second semiconductor chip (30), and the at least one second semiconductor chip is stacked on a part of an upper surface of the first semiconductor chip (20).
The combined invention of Chang Chien, Manteghi, Tseng, and Lee fails to teach the at least one second semiconductor chip includes a plurality of second semiconductor chips, and the plurality of second semiconductor chips are stacked on a part of an upper surface of the first semiconductor chip.  However, Kim (Fig. 8) teaches a semiconductor package in the same field of endeavor ([0112] “semiconductor package”), wherein: the at least one second semiconductor chip (30, 33, 35) includes a plurality of second semiconductor chips (30, 33, 35), and the plurality of second semiconductor chips are stacked on a part of an upper surface of the first semiconductor chip (20).  Kim provides motivation to stack semiconductor chips in that it allows increased integration density [0006].  Having the at least one semiconductor chip of Chang Chien include a plurality of second semiconductor chips would arrive at the claimed invention of the at least one second semiconductor chip includes a plurality of second semiconductor chips, and the plurality of second semiconductor chips are stacked on a part of an upper surface of the first semiconductor chip.  Doing so would have a reasonable expectation of success at taught by Kim, and would have been obvious to one of ordinary skill in the art because it would allow increased integration density.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: prior art of record teaches away from the reinforcing member having a coefficient of thermal expansion greater than a coefficient of thermal expansion of the heat dissipation member and greater than a coefficient of thermal expansion of the molding member.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: prior art of record teaches away from the reinforcing member, heat dissipation member, and molding member having a coefficient of thermal expansion within the claimed ranges.
Claims 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a package substrate; a first semiconductor chip on the package substrate; a heat dissipation member on a part of an upper surface of the first semiconductor chip; a molding member on the package substrate and covering an upper surface of the package substrate, one side surface of the first semiconductor chip, and one side surface of the heat dissipation member such that the molding member exposes at least a portion of an upper surface of the heat dissipation member; and a reinforcing member on the heat dissipation member and the molding member, wherein the reinforcing member includes a polymer compound and has a coefficient of thermal expansion greater than a coefficient of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WILLIAM H ANDERSON/Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817